ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Western Ltd.                               )      ASBCA No. 61015
                                           )
Under Contract No. W5KA4N-l l-P-0126       )

APPEARANCE FOR THE APPELLANT:                     Mr. Amanullah Tanha
                                                   General Director

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ Christopher C. Cross, JA
                                                   Trial Attorney

                               ORDER OF DISMISSAL

       By letter dated 8 February 2017, the government confirmed that ASBCA
No. 61015 duplicates the earlier docketed appeal ASBCA No. 61004. Appellant
apparently submitted two notices of appeal from the same contracting officer's final
decision. The Recorder's office docketed both filings. By Board Order dated
22 February 2017, the Board informed the parties that it intended to administratively
dismiss ASBCA No. 61015 from the Board's docket unless either party objected within
14 days of the date of the Order. The Board has not received an objection from either
party.

       Accordingly, the latter appeal, ASBCA No. 61015, is administratively dismissed
from the Board's docket.

      Dated: 21 March 2017



                                           ,/,r 'JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61015, Appeal of Western Ltd.,
rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2